Case 7:20-cv-06073-VB Document 17 Filed 10/21/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

----- -- --- x os Pp fy

HUDSON VALLEY BONE & JOINT : Te | i VU Vv

SURGEONS, LLP, : oo
Plaintiff,

v. ORDER

CNA FINANCIAL CORPORATION and
NATIONAL FIRE INSURANCE COMPANY
OF HARTFORD,

20 CV 6073 (VB)

Defendants.

On October 20, 2020, defendants moved to dismiss the complaint. (Doc. #14).

Accordingly, it is hereby ORDERED that, by no later than October 30, 2020, plaintiff
must notify the Court by letter whether plaintiff (i) intends to file an amended complaint in
response to the motion to dismiss, or (ii) will rely on the complaint that is the subject of the
motion to dismiss.

If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendants’ motion.

See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89-90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

If plaintiff elects to file an amended complaint, he must file the amended complaint by no
later than 14 days after notifying the Court of his intent to do so. Within 21 days of such
amendment, defendants may either: (i) file an answer to the amended complaint; or (ii) file a
motion to dismiss the amended complaint; or (iii) notify the Court by letter that they are relying
on the initially filed motion to dismiss.

Dated: October 21, 2020
White Plains, NY
SO ORDERED:

je

Vincent L. Briccetti
United States District Judge
